Case: 2:21-cv-01922-MHW-EPD Doc #: 48 Filed: 06/21/21 Page: 1 of 2 PAGEID #: 914

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

AMERICAN FREIGHT, LLC and
AMERICAN FREIGHT GROUP, LLC,
Case No. 2:21-cv-1922
Plaintiffs,
Judge Michael H. Watson
Vv.
Magistrate Judge Elizabeth Preston Deavers
SURPLUS FREIGHT, LLC,
SURPLUS FREIGHT, INC.,
STAGE CAPITAL, LLC,
ASAPH RINK, and

DAVID BELFORD

Defendants.

 

AMERICAN FREIGHT, LLC, and
AMERICAN FREIGHT MANAGEMENT Case No. 2:21-cv-2136
COMPANY, LLC

 

Plaintiffs,
Vv.
JOEL CADY and
HARIS BULJINA
Defendants.

 

CORPORATE DISCLOSURE STATEMENT

Pursuant to the Corporate Disclosure Statement Provisions in Local Civil Rule 7.1.1: Any non-
governmental corporate party to a proceeding must file a Corporate Affiliations/Financial Interest
statement identifying its parent, subsidiary, and other affiliate corporations and listing any publicly
held company that “controls, is controlled by, or us under common control with a publicly controlled
corporation.” A party must file the statement upon filing a complaint, answer, motion, response or
other pleading in this Court, whichever occurs first. The obligation to disclose any changes will be
continuing throughout the pendency of this case.

In compliance with those provisions, this Corporate Disclosure Statement is filed on behalf
of Surplus Freight, Inc.:

113625\000001\4850-4375-9343v1

 
Case: 2:21-cv-01922-MHW-EPD Doc #: 48 Filed: 06/21/21 Page: 2 of 2 PAGEID #: 915

1. Is said party a parent, subsidiary or other affiliate of another publicly owned corporation?

[_] Yes x No

If the answer is Yes, list below the identity of the parent, subsidiary or other affiliate
corporation and the relationship between it and the named party:

 

2. Is there a publicly owned corporation, not a party to the case, that has a financial interest
inthe outcome  [_] Yes RK No.

If the answer is Yes, list the identity of such corporation and the nature of the financial

 

 

 

interest:
/s/ Jason H. Beehler (0085337) June 21, 2021
Attorney for Defendant Date

113625\000001\4850-4375-9343v1

 
